Citation Nr: 0321056	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  99-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, claimed as craniotomy and shunt replacement.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to July 
1977.


The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO denied entitlement to 
service connection for craniotomy and shunt replacement.  
During the course of this appeal jurisdiction of the 
veteran's claim has been transferred to the Fargo, North 
Dakota RO. 

In June 1999, the RO affirmed the denial of entitlement to 
service connection for craniotomy and shunt replacement.

In March 2001 a Motion for Remand and to Stay Proceedings was 
submitted with respect to the Board's September 2000 denial 
of service connection for craniotomy and shunt replacement in 
light of the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

In May 2001, the United States Court of Appeals for Veterans 
Claims (CAVC) issued an Order granting this motion and 
vacating the September 2000 decision wherein the Board denied 
entitlement to service connection for craniotomy and shunt 
replacement as not well-grounded.

The case was returned to the Board for further action 
consistent with the CAVC's May 2001 Order.

In March 2002 the Board denied entitlement to service 
connection for residuals of a head injury, claimed as 
craniotomy and shunt replacement.

The veteran appealed to the CAVC.  In November 2002, a Joint 
Motion for Remand and to Stay Proceedings was submitted with 
respect to the Board's March 2002 denial in light of the 
notice requirements of VCAA.

In March 2003 the Board remanded this case for the RO to 
furnish the appellant a development letter consistent with 
the notice requirements of the VCAA, as clarified by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an April 
2003 letter the appellant's representative indicated that no 
additional evidence or argument would be submitted in support 
of the issue on appeal.  


FINDINGS OF FACT

1.  There is no evidence of symptoms associated with a 
craniotomy and shunt replacement shown during the veteran's 
period of active service, or for several years thereafter.

2.  There is no competent medical evidence of record linking 
a post service reported craniotomy and shunt replacement to 
active service.


CONCLUSION OF LAW

A craniotomy and shunt replacement were not incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that in December 1975, the 
veteran was seen with a lump on the left side of his 
forehead.  He reported it had been there for the past 10 
years.  Physical examination revealed an inclusion cyst on 
the left forehead, which was one centimeter in diameter.  An 
excision was scheduled for March 1976.

A July 1977 report of medical examination shows clinical 
evaluation of the veteran's head was normal.  The examiner 
noted the veteran had had a cyst on his upper forehead since 
childhood and had not sought treatment.  He also reported 
that the veteran had had frequent headaches, which had been 
self-treated with aspirin. The examiner stated they were 
"NCNS" (no complaints no symptoms).

In a report of medical history, the veteran denied ever 
having had a head injury.

An August 1982 private medical record shows the veteran 
reported he had had his first neurosurgical problem in 1979, 
when he developed a visual defect like something was floating 
in his left eye after having a year of headaches.  He further 
reported that a large cyst in the posterior fossa on the left 
was found and he had undergone an operation to remove it.  
The veteran stated he had done well except for some episodes 
of severe headache and occasional dizzy periods.  The 
impression was that the veteran had a normal neurological 
examination.

An August 1982 private cranial computed tomography (CT) 
revealed a large left posterior fossa low-density lesion, 
which the radiologist stated most likely represented an 
arachnoidal cyst.  Additionally, the radiologist stated there 
was some vermian atrophy shown.

A September 1982 private medical record shows the veteran 
underwent removal of a left cyst from the peritoneal shunt.

An October 1984 private medical record shows the veteran was 
seen with complaints of headaches.  The examiner noted the 
veteran's medical history related to the left cerebellar 
cyst.  He entered impressions of left cerebellar cyst, 
probably arachnoid; status post suboccipital craniectomy; 
status post shunting procedure; and headaches, which he noted 
did not appear to be associated with any pressure problem.

November 1984 and December 1984 private medical records show 
continuing complaints of headaches and discomfort around the 
shunt site.

A June 1994 VA outpatient treatment report shows the veteran 
reported he had a history of sharp, left-sided head pains, 
which had radiated from the left peritoneal area down the 
back of his left ear to the left clavicle.  The examiner 
noted the veteran was status post left fronto-parietal 
craniotomy in 1979 for a benign tumor. He also noted the 
veteran had a shunt placed in there in August 1982.  The 
diagnoses entered were status post left craniotomy with 
benign tumor, status post shunt placement, and chronic left 
head pain.

An August 1994 VA outpatient treatment report shows the 
veteran was seen for a shunt evaluation of a left cerebellar 
cyst peritoneal shunt.  The veteran complained of headaches, 
but stated there was no difficulty now.  The assessment was 
status post left cerebellar cystoperitoneal shunt.

An October 1994 VA magnetic resonance imaging (MRI) of the 
brain showed a left infratentorial lesion, which the 
radiologist stated was probably an arachnoid cyst. The 
radiologist stated this may be related to the shunt, but 
noted the shunt was not seen on the MRI with certainty.  

A December 1998 private MRI of the head revealed a posterior 
fossa cyst on the left with marked cerebellar displacement 
within which was shunt tubing.  The radiologist stated that 
it had an appearance consistent with an arachnoid cyst.  He 
further noted that the large size of the cyst and cerebellar 
compression suggested a shunt dysfunction.

A February 1999 private medical record shows the veteran was 
seen with complaints of headaches and dizziness.  He reported 
that his symptoms had worsened in 1994, when he struck the 
side of his head with a valve on the undersurface of a 
concrete desk.  The veteran stated he noticed new symptoms 
following that incident.

The examiner entered an impression that the veteran had a 
confusing constellation of symptoms with a known history of 
an arachnoid cyst in the left cerebellopontine angle. He 
noted that radiographic criteria did not show an increase in 
size since 1994 but that there was a possibility that it had 
increased prior to that time.

A March 1999 private medical record shows the examiner made 
the following determination: "Since you have furnished 
additional information that you had a 'negative brain scan' 
in 1976, I would conclude that our posterior fossa arachnoid 
cyst is developmental and post-traumatic in origin."

In January 2002, the veteran's representative submitted two 
treatises from the British Journal of Neurosurgery titled An 
Arachnoid Cyst Involving Only The Hypoglossal Nerve: Case 
Report And Review Of The Literature and Pupillary Enlargement 
Caused By An Acute Extradural Haematoma Associated With A 
Non-symptomatic Arachnoid Cyst, From Compression Of the Optic 
Rather Than The Oculomotor Nerve.  The scope of the treatises 
suggested that arachnoid cysts could be either congenital, 
inflammatory, or traumatic in origin.

A January 2002 private clinical record shows history of 
migraine headaches secondary to arachnoid cyst.

A May 2002 VA general medical examination addendum noted that 
most likely all of the veteran's symptoms of loss of balance 
and other nonspecific symptoms are due to residuals of 
posterior fossa cyst and not Huntington disease.  

A June 2002 private psychological report shows mood disorder 
due to posterior fossa lesion and asthma with severe 
depressive features.  

An August 2002 VA physician's statement in support of claim 
for housebound or aid and attendance is on file.



Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).

For certain chronic disorders such as malignant tumors of the 
brain, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or where a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter: Duties to Notify and to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. § 
5103A (West Supp. 2002); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Albuquerque, 
New Mexico, VA Medical Center, the Heights MRI Center in 
Albuquerque, New Mexico, and private medical records from 
GNG, MD, and JPJ, MD.  The treatment records, including 
examination reports, have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The RO has obtained and associated with the claims 
file the medical treatment and examination reports identified 
by the veteran.  The RO has also associated the veteran's 
service medical records with the claims file.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA. 
38 U.S.C.A. § 5103A (West Supp. 2002).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statement of the 
case, and associated correspondence.

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.

There is no known additional evidence claimed by the veteran 
to exist which would substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In April 2003 the 
veteran's representative, stated that he did not intend to 
submit additional evidence or argument on behalf of the 
veteran's appeal.  He requested adjudication of the claim as 
early as possible.  

In a May 2003 letter the RO furnished the appellant in care 
of his representative a development letter consistent with 
the notice requirements of the VCAA, as clarified by 
Quartuccio, supra.  In other words, he was advised of the 
evidence need to establish entitlement, what had been done on 
his claim, what information or evidence he needed to submit 
and what VA would do to assist him.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence an dif private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio, supra.  No 
additional evidence was submitted.  

It is clear from the April 2003 letter from the veteran's 
attorney that no additional evidence or argument is 
forthcoming.  Accordingly, the Board may proceed with 
appellate consideration of the appeal as requested by the 
veteran's representative.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the veteran's claim to the RO for adjudication under the new 
law would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

In this case, there is no service medical documentation of 
any injury to the back of the head.  The veteran asserts that 
he sustained a head injury during service.  He stated that he 
was working as a security policeman and had been assigned to 
the flight line.  He reported that he had not been issued a 
combat helmet at that time, and on one of the night 
assignments, he was ordered to climb a ladder to look into 
why the jet cockpit was open.

He reported slipping while on the ladder, falling, and 
striking the backside of his head first on a fuel-generated 
light system and then on the concrete flight line.  He stated 
he was taken to the hospital but simply treated with ice. He 
indicated that he developed signs and symptoms thereafter and 
later encountered "visual problems" after service.

The Board notes that the service medical records reveal that 
the veteran was seen for a cyst on the left side of his 
forehead in service.  However, no medical professional has 
stated that the cyst in service was related to the post 
service cysts, to include the craniotomy and shunt 
replacement procedures.

The evidence of record includes the July 1977 report of 
medical examination at service separation which shows 
clinical evaluation of the veteran's head was normal.  It was 
noted that he had a cyst on his upper forehead since 
childhood and had not sought treatment.  There was no 
indication made that this was incurred in or aggravated by 
his period of active service.

The August 1982 private medical record showed the veteran 
reported he first had a neurosurgical problem in 1979, when 
he developed a visual defect like something was floating in 
his left eye after having a year of headaches.  This would 
place the onset of his neurosurgical problems at 
approximately two (2) years after his separation from 
service.  It was not suggested that the neurosurgical problem 
was causally related to service.

The October 1984, November 1984, and December 1984 medical 
records showed headaches with a history related to the left 
cerebellar cyst, however, no relationship with service was 
established.

The June 1994 outpatient treatment report showed a history of 
sharp, left-sided head pains, which were said to be status 
post left fronto-parietal craniotomy in 1979 for a benign 
tumor.  The diagnoses entered were status post left 
craniotomy with benign tumor, status post shunt placement, 
and chronic left head pain, but there was no correlation to 
service made by the examiner.

The outpatient treatment records and radiological evaluations 
from August 1994 to December 1998 showed that the veteran 
continued to be treated for symptoms status post left 
cerebellar cystoperitoneal shunt.

The February 1999 private medical record showed headaches and 
dizziness, possibly associated with an incident in 1994, 
wherein he struck the side of his head with a valve on the 
undersurface of a concrete desk.

The March 1999 private medical record wherein the examiner 
stated that due to the veteran's furnishing of additional 
information that he had had a "negative brain scan" in 1976, 
he felt the veteran's posterior fossa arachnoid cyst was 
developmental and post-traumatic in origin.  However, the 
private examiner did not state that the trauma to which he 
referred was trauma sustained during the veteran's period of 
active service.

The first evidence of symptoms associated with a head injury 
is not until 1979, at which time the veteran was diagnosed 
with a cystic left posterior fossa lesion. However, there was 
no attribution of such to service.  The Board has considered 
the available VA and private medical records.  Unfortunately, 
there is no competent medical evidence of record that the 
veteran currently has residuals of a head injury that are 
linked with anything of service origin.  Any statements of 
such by the veteran are contradicted by the evidence of 
record.  

The medical evidence of record shows that the veteran's 
current residuals of a head injury are the result of a post-
service diagnosis which was made five (5) years after 
separation from service.  There is no attribution made by a 
competent medical authority that the veteran's current 
residuals of a head injury are the result of service.

The Board notes that the veteran has asserted that the 
symptoms associated with his current head disability first 
manifested during his period of active service in an injury 
sustained while slipping off an aircraft while working on a 
flight line during service.  However, the veteran's self-
report linking the current disability to service is not 
competent medical evidence.

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).


In the veteran's case, as discussed at length above, there is 
no evidence that the veteran incurred a head injury during 
service, thus there can be no nexus between a current 
disability and service.  As noted in the previous paragraph, 
the veteran is not competent to provide such a medical 
opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has current residuals of a head injury, manifested by 
a craniotomy and shunt replacement, that are related to his 
period of active service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Additionally, the Board notes that there is no competent 
medical evidence that any chronic disorder of the head 
developed coincident with active service, and as noted above, 
that any current head disorder has been linked to service on 
the basis of such evidence, regardless of any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. App. 
117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

The Board has also considered the treatises submitted by the 
veteran with regard to the possible origin of an arachnoid 
cyst.  In this regard, the CAVC has held that while medical 
treatises and articles can be very helpful and important to 
establishing a claim, this ordinarily requires that they be 
combined with an opinion of a medical professional.  

The CAVC reiterated that an appellant's lay testimony and 
generic medical journal or treatise evidence that does not 
specifically opine as to the relationship between his or her 
condition and active service cannot establish the remaining 
element of medical nexus evidence, and in fact, constitutes 
only an unsubstantiated medical opinion rather than a 
conclusion based on the medical evidence of record.  See 
Sacks v. West, 11 Vet. App. 314 (1998).



The CAVC has additionally held that in order to establish 
service connection by means of a medical treatise, the 
treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim", 
Wallin v. West, 11 Vet. App. 509, 514 (1998).

The treatise evidence, "standing alone", must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Ibid. Sacks, supra.

The treatise material must have the requisite "degree of 
certainty" required by Wallin and Sacks, supra; see also 
Libertine, 9 Vet. App. At 523 (medical treatise evidence must 
demonstrate connection between service incurrence and present 
injury or condition).

Although the treatises raise the possibility that an 
arachnoid cyst could be congenital, inflammatory, or 
traumatic in origin, the veteran has not offered a competent 
medical opinion which would establish a relationship between 
his current head injury and an inflammatory or traumatic 
incident in service.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The competent medical evidence 
of record shows the veteran did not have residuals of a head 
injury, manifested by a craniotomy and shunt replacement, 
until several years following his separation from service, 
and there has been no link provided by a competent authority 
relating the current disability to service.

Accordingly, the veteran's claim of entitlement to service 
connection for residuals of a head injury, manifested by a 
craniotomy and shunt replacement, is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a head 
injury, manifested by a craniotomy and shunt replacement.  
See Gilbert, 1 Vet. App. at 53.

ORDER

Entitlement to service connection for residuals of a head 
injury, claimed as craniotomy and shunt replacement is 
denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

